PER CURIAM:
Mercedes Zota, Lighthouse Intracoastal, Inc., Jack Farji, and Broward Executive Builders, Inc. appeal from a Final Declaratory Judgment in favor of Essex Insurance Company concluding that there is no coverage for Zota’s injury under the liability insurance policy issued by Essex to Lighthouse and therefore, Essex was not re*324quired to indemnify Lighthouse or defend it with regard to Zota’s state court negligence action. Essex also cross-appeals several of the district court’s rulings.
After having carefully considered all of the issues in this case, including Essex’s cross-appeal, and based on the record and arguments of counsel, we find no reversible error.
AFFIRMED.